Citation Nr: 1618003	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  07-20 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for chronic low back strain with intervertebral disc syndrome, prior to December 27, 2013, and to a rating in excess of 40 percent from December 27, 2013, forward.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral knee condition.

3.  Entitlement to service connection for a bilateral knee condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran had active duty from June 1991 to June 1993.

This matter comes before the Board of Veterans Appeals (Board) from a March 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In April 2015, the Board remanded this appeal to provide the Veteran with a Board hearing.  Accordingly, the Veteran had a travel Board hearing at the RO in September 2015 with the undersigned Veterans Law Judge.  A copy of the transcript is of record.  

The issue of entitlement to service connection for a bilateral knee condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In September 2015, the Veteran withdrew his claim of entitlement to an evaluation in excess of 20 percent for a low back disability prior to December 27, 2013 and in excess of 40 percent from that date forward.

2.  The Veteran's claim for entitlement to service connection for a right knee condition and his petition to reopen a claim of entitlement to service connection for a left knee condition were denied in an unappealed October 1995 rating decision.
 


3. The evidence associated with the claims file subsequent to the October 1995 rating decision is new and relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1. The criteria are met for withdrawal of the claim for entitlement to an evaluation in excess of 20 percent for a low back disability prior to December 27, 2013 and in excess of 40 percent from that date forward.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2. The October 1995 rating decision that denied entitlement to service connection for a right knee condition and a petition to reopen a claim of entitlement to service connection for a left knee condition is final.  38 U.S.C.A. § 7104(c) (West 2014).
 
 3. New and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral knee condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Low Back Disability

As already alluded to, the Veteran during his September 2015 hearing stated that he is withdrawing his claim for entitlement to an evaluation in excess of 20 percent for a low back disability prior to December 27, 2013 and in excess of 40 percent from that date forward.  Since the Board had not yet issued a decision concerning this claim, the criteria are met for withdrawal of the appeal of this claim.  See 38 C.F.R. § 20.204(b). 



When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed. Consequently, dismissal of the pending appeal with regards to this issue is the appropriate disposition.  See 38 U.S.C.A. § 7105(d).  Accordingly, no further action is warranted by the Board concerning this claim, and the appeal of this claim is dismissed.  Id.


II. Bilateral knee disorder

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108 , which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim." Shade v. Shinseki, 24 Vet. App. 110 (2010). 



For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that in order to prevail on the issue of service connection on the merits, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

The Veteran initially filed a claim for service connection for a left knee condition in November 1993, which was denied in an unappealed March 1994 rating decision.  Thereafter, in July 1995, he filed claims for both a right knee condition and a left knee condition.  These claims were also denied in an unappealed October 1995 rating decision because there was no medical evidence that he had been diagnosed with a bilateral knee condition.  The Veteran did not appeal, and the October 1995 rating decision is final.  See 38 U.S.C.A. § 7104(c).  

Thereafter, the Veteran submitted a claim to reopen in March 2004.  Additional treatment records have been received since the October 1995 rating decision that show that the Veteran was diagnosed with likely patellofemoral syndrome of both 

knees.  The Board finds that this evidence is new and material, and that the claim for service connection for a bilateral knee condition is reopened.


ORDER

The claim of entitlement to a disability rating in excess of 20 percent for chronic low back strain with intervertebral disc syndrome, prior to December 27, 2013, and to a rating in excess of 40 percent from December 27, 2013, forward, is dismissed.

New and material evidence having been received, the claim of entitlement to service connection for a bilateral knee condition is reopened.


REMAND

The Board finds that additional development is required with respect to the Veteran's claim.  Additional VA treatment records should be obtained, the Veteran should be scheduled for a VA examination, as set forth below.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's complete VA treatment records, including from the Long Beach VA medical center (VAMC), Corona VAMC and Loma Linda VAMC, dated from June 1993 to February 2000, from April 2002 to May 2007, and from March 2014 forward.
 
2. Thereafter, schedule the Veteran for an appropriate VA examination of both his right and left knees.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests, including x-rays if indicated, should be conducted.

The examiner should identify all current right and/or left knee conditions found to be present, to include any patellofemoral syndrome, chondromalacia, etc.  See VA treatment note dated February 8, 2013 showing a diagnosis of likely patellofemoral syndrome; January 2005 report from Dr. Wassef showing chondromalacia of the patellofemoral joint and patellofemoral tracking disorder; and private MRI dated in December 2004 showing a minimal joint effusion in the left knee.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current right and/or left knee disorder had its clinical onset during active service or is related to any incident of service.  

In providing this opinion, the examiner should acknowledge the service treatment record (STR) dated in January 1992 showing the Veteran's complaints of bilateral knee pain for two months and had been previously seen in October 1991 for crepitus of both knees and complaints of tendonitis; STR dated February 1992 showing that the Veteran was treated after he fell into a hole and injured himself; STR dated March 1992 for physical therapy for complaints of bilateral knee pain; and STR dated July 1992 for complaints of right knee pain; and the Veteran's reports of a continuity of knee symptoms since service, to include as documented on VA examination in November 1993 and in a VA outpatient treatment record dated July 14, 1995, etc.  

A full rationale must be provided for all opinions expressed.
 
3.  Next, review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.
 
4.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative, if any, with an SSOC and afford them the appropriate time period for a response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


